Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2021

                                       No. 04-21-00445-CV

                     IN THE INTEREST OF C.M.C., S.S.J., CHILDREN

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02143
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER
       The trial court’s Order of Termination permitted counsel for appellant, N.N.G., to
withdraw as counsel. (The order stated, “Bertram Wood . . . is relieved of all duties based on a
finding of good cause.”). Appellant, who the record reflects is indigent, is entitled to appointed
appellate counsel. We therefore order the trial court to appoint counsel for appellant, N.N.G.
within 3 days of the date of this order and to direct the district clerk to file a supplemental record
containing a copy of the court’s appointment.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court